Exhibit 10(xxiv)\
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
AND
STATE OF OHIO
DEPARTMENT OF COMMERCE
DIVISION OF FINANCIAL INSTITUTIONS
In the Matter of
ADVANTAGE BANK CAMBRIDGE, OHIO
(INSURED STATE NONMEMBER BANK)
ORDER TO CEASE AND DESIST
FDIC-09-195b
Advantage Bank, Cambridge, Ohio, (“Bank”), having been advised of its right to a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices alleged to have been committed by the Bank, and of its right to a
hearing on the charges under section 8(b) of the Federal Deposit Insurance Act
(“Act”), 12 U.S.C. § 1818(b), and under sections 1121.32 and 1121.38 of the Ohio
Revised Code, Ohio Rev. Code. Ann. §§ 1121.32 and 1121.38 (Anderson) regarding
hearings before the Division of Financial Institutions for the State of Ohio
(“Division”), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”)
with representatives of the Federal Deposit Insurance Corporation (“FDIC”) and
the Division, dated July 29, 2009, whereby, solely for the purpose of this
proceeding and without admitting or denying the charges of unsafe or unsound
banking practices, the Bank consented to the issuance of an ORDER TO CEASE AND
DESIST (“ORDER”) by the FDIC and the Division.
The FDIC and the Division considered the matter and determined that they had
reason to believe that the Bank had engaged in unsafe or unsound banking. The
FDIC and the Division, therefore, accepted the CONSENT AGREEMENT and issued the
following:
IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), regulated
persons, as that term is defined in Ohio Revised Code section 1121.01, and its
successors and assigns, cease and desist from the following unsafe or unsound
banking practices:
A. Operating with management whose policies and practices are detrimental to the
Bank and jeopardize the safety of its deposits.
B. Operating with a board of directors which has failed to provide adequate
supervision over and direction to the management of the Bank to prevent unsafe
and unsound banking practices.
C. Operating with an inadequate level of capital protection for the kind and
quality of assets held.
D. Operating in a manner which has resulted in loss to the institution.

 



--------------------------------------------------------------------------------



 



E. Engaging in hazardous lending and lax collection practices.
F. Operating with an excessive level of adversely classified assets, delinquent
loans, and nonaccrual loans.
G. Operating with inadequate liquidity in light of the Bank’s asset and
liability mix.
IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:
MANAGEMENT
1. (a) Within 120 days from the effective date of this ORDER, the Bank shall
have completed a written analysis and assessment of the Bank’s management and
staffing needs and developed a plan to have and retain qualified management with
proven ability in managing a bank of comparable size and complexity (“Management
Plan”). Within 30 days from the effective date of this ORDER, the board of
directors (“Board”) shall engage an experienced independent advisor to provide
assistance in conducting the analysis and assessment, and development of the
Management Plan.
(b) The Management Plan shall include, at a minimum:
(i) Identification of both the type and number of officer positions needed to
properly manage and supervise the affairs of the Bank;
(ii) Identification and establishment of such committee(s) comprised of Bank
directors (“board committees”) as are needed to provide guidance and oversight
to active management;
(iii) Evaluation of all Bank officers to determine whether these individuals
possess the ability, experience and other qualifications required to perform
present and anticipated duties; and
(iv) A plan to reorganize and/or train existing personnel and/or recruit and
hire any additional or replacement personnel so that the Bank will have
management and staff with the requisite ability, experience and other
qualifications to fill those officer or staff member positions identified by the
analysis and assessment required by this paragraph of the ORDER.
(c) The Management Plan shall be submitted to the Regional Director of the FDIC
(“Regional Director”) and the Division for review and comment upon its
completion. Within 30 days of receipt of any comments from the Regional Director
and the Division, the Bank shall adopt any recommended changes and the Board
shall approve the Management Plan, and record its approval in the minutes of the
meeting of the Board. Thereafter, the Bank, its directors and officers shall
implement and follow the Management Plan.
(d) During the life of this ORDER, prior to the addition of any individual to
the Board or the employment of any individual as a senior executive officer, the
Bank shall request and obtain the Division’s written approval. For purposes of
this ORDER, “senior executive officer” is defined as in section 32 of the Act
(“section 32”), 12 U.S.C. § 1831(i), and section 303.101(b) of the FDIC Rules
and Regulations, 12 C.F.R. § 303.101(b).

 



--------------------------------------------------------------------------------



 



BOARD PARTICIPATION
2. (a) As of the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of Banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, charged off, and recovered loans; the adequacy of the Bank’s
ALLL; investment activity; liquidity; asset/liability management; adoption or
modification of operating policies; individual committee reports; audit reports;
internal control reviews, including management’s responses; and compliance with
this ORDER. Board minutes shall document these reviews and approvals, including
the names of any dissenting directors.
(b) Within 180 days from this Order, the Bank shall increase its Board by the
addition of two (2) independent directors. Potential Board member names shall be
submitted for approval to both the Regional Director and the Division.
(c) Within 30 days from the effective date of this ORDER, the Bank’s Board shall
have in place a program that will provide for monitoring of the Bank’s
compliance with this ORDER.
CAPITAL
3. (a) Within 180 days from the effective date of this ORDER, the Bank shall
have and maintain its level of Tier 1 capital as a percentage of its total
assets (“capital ratio”) at a minimum of 8.0 percent. For purposes of this
ORDER, Tier 1 capital and total assets shall be calculated in accordance with
Part 325 of the FDIC Rules and Regulations (“Part 325”), 12 C.F.R. Part 325.
(b) If, while this ORDER is in effect, the Bank increases capital by the sale of
new securities, the Board of the Bank shall adopt and implement a plan for the
sale of such additional securities, including the voting of any shares owned or
proxies held by or controlled by them in favor of said plan. Should the
implementation of the plan involve public distribution of Bank securities,
including a distribution limited only to the Bank’s existing shareholders, the
Bank shall prepare detailed offering materials fully describing the securities
being offered, including an accurate description of the financial condition of
the Bank and the circumstances giving rise to the offering, and other material
disclosures necessary to comply with Federal securities laws. Prior to the
implementation of the plan and, in any event, not less than 20 days prior to the
dissemination of such materials, the materials used in the sale of the
securities shall be submitted to the FDIC Registration and Disclosure Section,
550 17th Street, N.W., Washington, D.C. 20429 and to the Ohio Department of
Commerce, Division of Financial Institutions, 77 South High Street, 21st Floor,
Columbus, Ohio 43215-6120, for their review. Any changes requested to be made in
the materials by the FDIC or the Division shall be made prior to their
dissemination.
(c) In complying with the provisions of this paragraph, the Bank shall provide
to any subscriber and/or purchaser of Bank securities written notice of any
planned or existing development or other changes which are materially different
from the information reflected in any offering materials used in connection with
the sale of Bank securities. The written notice required by this paragraph shall
be furnished within 10 calendar days of the date any material development or
change was planned or occurred, whichever is earlier, and shall be furnished to
every purchaser and/or subscriber of the Bank’s original offering materials.

 



--------------------------------------------------------------------------------



 



DIVIDEND RESTRICTION
4. As of the effective date of this ORDER, the Bank shall not declare or pay any
cash dividend without the prior written consent of the Regional Director and the
Division.
PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS
5. (a) As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who is already obligated in any manner to the Bank on any extensions of
credit that have been charged off the books of the Bank, either in whole or in
part, or classified “Loss” in the Report of Examination dated as of December 8,
2008 (“ Joint Report”), so long as such credit remains uncollected.
(b) As of the effective date of this ORDER, the Bank shall not extend, directly
or indirectly, any additional credit to, or for the benefit of, any borrower
whose loan or other credit has been classified “Substandard”, “Doubtful”, or is
listed for Special Mention in the “Joint Report”, and is uncollected unless the
Bank’s Board has adopted, prior to such extension of credit, a detailed written
statement giving the reasons why such extension of credit is in the best
interest of the Bank. A copy of the statement shall be signed by each Director,
and incorporated in the minutes of the applicable Board meeting. A copy of the
statement shall be placed in the appropriate loan file.
REDUCTION OF CLASSIFIED ASSETS
6. (a) Within 90 days from the effective date of this ORDER, the Bank shall
provide a written plan to reduce the Bank’s risk position in each asset in
excess of $250,000 which is delinquent or classified “Substandard” or “Doubtful”
in the “Joint Report”, subsequent reports of examination, external loan review,
or by management in the internal loan review process. The plan shall include,
but not be limited to, provisions which:
(i) Prohibit an extension of credit for the payment of interest, unless the
Board provides, in writing, a detailed explanation of why the extension is in
the best interest of the Bank;
(ii) Provide for review of the current financial condition of each delinquent or
classified borrower, including a review of borrower cash flow and collateral
value;
(iii) Delineate areas of responsibility for loan officers;
(iv) Establish dollar levels to which the Bank shall reduce delinquencies and
classified assets within 6 and 12 months from the effective date of this ORDER;
and
(v) Provide for the submission of monthly written progress reports to the Bank’s
Board for review and notation in minutes of the meetings of the Board.
(b) As used in this paragraph, “reduce” means to: (1) collect; (2) charge off;
(3) sell; or (4) improve the quality of such assets so as to warrant removal of
any adverse classification by the FDIC and the Division.
(c) The plan required by this paragraph shall be submitted to the Regional
Director and the Division for review and comment. Within 30 days of receipt of
any written comments from the Regional Director or the Division the Bank shall
incorporate any changes required by the Regional Director or the Division and
thereafter adopt, implement, and adhere to the plan.

 



--------------------------------------------------------------------------------



 



LOSS CHARGE-OFF
7. As of the effective date of this Order the Bank shall charge off from its
books and records any loan classified “Loss” in the Joint Report.
LIQUIDITY PLAN
8. (a) Within 45 days of the effective date of this ORDER, the Bank shall review
its written liquidity and contingency funding plan (“Liquidity Plan”) and revise
as necessary. The Liquidity Plan shall identify sources of liquid assets to meet
the Bank’s funding needs over time horizons of one month, two months, and three
months. At a minimum, the Liquidity Plan shall be prepared in conformance with
the Liquidity Risk Management Guidance found at FIL-84-2008 and include
provisions to address the issues identified on pages 12 through 15 of the Joint
Report.
(b) The plan required by this paragraph shall be submitted to the Regional
Director and the Division for review and comment. Within 30 days of receipt of
any written comments from the Regional Director or the Division the Bank shall
incorporate any changes required by the Regional Director or the Division and
thereafter adopt, implement, and adhere to the plan.
RISK MANAGEMENT PROGRAMS
9. (a) Within 90 days from the effective date of this ORDER, the Bank shall
submit to the Regional Director and the Division a written plan to strengthen
and improve management of the overall risk exposures of the Bank. The plan
shall, at a minimum, address:
(i) Enhanced policies and procedures designed to identify, assess, manage, and
monitor risk exposures, including but not limited to the areas of credit,
liquidity, market, and operational risks;
(ii) Measures to strengthen board and senior management oversight of risk
management policies and procedures; improved measurement and monitoring of risk
exposure to changes in operational activities and business functions, including
new services and products, as well as market conditions;
(iii) Enhanced policies and procedures for loan modifications, improved
appraisal review function and improvements in the quality and timeliness of loan
reviews; and
(iv) Management information systems and reporting procedures designed to ensure
that managers, directors, and committees receive timely and accurate reports
necessary to effectively manage risks, monitor compliance with laws, rules and
regulations, and correct any weaknesses.
(b) Within 30 days from the receipt of any written comments from the Regional
Director or the Division, and after adoption of any recommended changes, the
Board shall approve the written plan, which approval shall be recorded in the
minutes of the Board meeting. Thereafter, the Bank shall implement and follow
the written plan.
CONCENTRATIONS OF CREDIT
10. Within 60 days from the effective date of this ORDER, the Bank shall
formulate adopt and implement a written plan to manage each of the
concentrations of credit identified in the “Joint Report” in a safe and sound
manner. At a minimum the plan must provide for written procedures for the
ongoing measurement

 



--------------------------------------------------------------------------------



 



and monitoring of the concentrations of credit, and a limit on concentrations
commensurate with the Bank’s capital position, safe and sound banking practices,
and the overall risk profile of the Bank.
STRATEGIC PLAN
11. (a) Within 90 days from the effective date of this ORDER, the Bank shall
formulate a realistic, comprehensive, written strategic plan. The plan required
by this paragraph shall contain an assessment of the Bank’s current financial
condition and market area, and a description of the operating assumptions that
form the basis for major projected income and expense components. The written
strategic plan shall address, at a minimum:
(i) Strategies for pricing policies and asset/liability management; and
(ii) Financial goals, including pro forma statements for asset growth, capital
adequacy, and earnings.
(b) The plan required by this paragraph shall be submitted to the Regional
Director and the Division for review and comment. Within 30 days of receipt of
any written comments from the Regional Director or the Division the Bank shall
incorporate any changes required by the Regional Director or the Division and
thereafter adopt, implement, and adhere to the plan.
(c) Within 30 days from the end of each calendar quarter following the adoption
of the strategic plan contemplated by paragraph (b) above, the Bank’s Board
shall evaluate the Bank’s actual performance in relation to the strategic plan
required by this paragraph and record the results of the evaluation, and any
actions taken by the Bank, in the minutes of the Board meeting at which such
evaluation is undertaken.
(d) The Board shall review the strategic plan required by this ORDER 30 days
prior to the end of each calendar year during which this ORDER is in effect and
submit proposed changes to the Regional Director and the Division. Within
30 days of the receipt of any written comments from the Regional Director and
the Division, the Bank shall incorporate such changes and approve the revised
plan, which approval shall be recorded in the minutes of a Board meeting, and
the Bank shall implement and adhere to the revised plan.
PROFIT PLAN AND BUDGET
12. (a) Within 90 days from the effective date of this ORDER, the Bank shall
provide a written profit plan and a realistic, comprehensive budget for all
categories of income and expense for calendar years 2009 and 2010. The plans
required by this paragraph shall contain formal goals and strategies, consistent
with sound banking practices, to reduce discretionary expenses and to improve
the Bank’s overall earnings, and shall contain a description of the operating
assumptions that form the basis for major projected income and expense
components.
(b) The written profit plan shall address, at a minimum:
(i) Realistic and comprehensive budgets;
(ii) A budget review process to monitor the income and expenses of the Bank to
compare actual figures with budgetary projections;
(iii) Identification of major areas in, and means by which, earnings will be
improved; and

 



--------------------------------------------------------------------------------



 



(iv) A description of the operating assumptions that form the basis for and
adequately support major projected income and expense components.
(c) Within 45 days from the end of each calendar quarter following adoption of
the profit plans and budgets required by this paragraph, the Bank’s Board shall
evaluate the Bank’s actual performance in relation to the plan and budget,
record the results of the evaluation, and note any actions taken by the Bank in
the minutes of the Board meeting at which such evaluation is undertaken.
(d) A written profit plan and budget shall be prepared for each calendar year
for which this ORDER is in effect.
(e) The plans and budgets required by this paragraph shall be submitted to the
Regional Director and the Division for review and comment. Within 30 days of
receipt of any comments from the Regional Director or the Division the Bank
shall incorporate any changes required by the Regional Director or the Division
and thereafter adopt, implement, and adhere to the plan and budget.
NOTIFICATION TO SHAREHOLDERS
13. Following the effective date of this ORDER, the Bank shall send to its
shareholder a copy of this ORDER: (1) in conjunction with the Bank’s next
shareholder communication; or (2) in conjunction with its notice or proxy
statement preceding the Bank’s next shareholder meeting.
PROGRESS REPORTS
14. Within 30 days from the end of each calendar quarter following the effective
date of this ORDER, the Bank shall furnish to the Regional Director and the
Division written progress reports signed by each member of the Bank’s Board,
detailing the actions taken to secure compliance with the ORDER and the results
thereof.
The effective date of this ORDER shall be 10 days after the date of its issuance
by the FDIC and the Division.
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision has been modified,
terminated, suspended, or set aside by the FDIC and the Division.
Pursuant to delegated authority.
Dated: ___July 31st, _2009.
Federal Deposit Insurance Corporation

     
/s/
 
M. Anthony Lowe
   
Regional Director
   
Chicago Regional Office
   

 



--------------------------------------------------------------------------------



 



     
State of Ohio
   
Division of Financial Institutions
   
 
   
/s/
 
   
John B. Reardon
   
Superintendent
   
 
   
     and
   
 
   
/s/
 
   
Kenneth N. Koher
   
Deputy Superintendent for Banks
   

 